DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding applicant’s remarks regarding the objection for claim 23 on page 8:
The Examiner objected to an informality in claim 23. Claim 23 has been amended and the amendment is believed to address the Examiner's concerns.
Examiner’s response:
The amendment and arguments have been fully considered. The objection has been withdrawn. 
Regarding applicant’s remarks regarding the 35 USC 103 rejections for claim 1 and independent claims on pages 8-9:
Kamath discloses a glucose sensor having two electrodes. Noise levels in the sensor signal are classified and calibration data is generated. Calibration information may be updated over time. Kamath mentions neural networks in passing, but does not disclose any details on the training process, or appear to even discuss model training at all. While models are disclosed for detecting glycemic events, there does not appear to be any disclosure of updating those models, let alone doing so by retraining. The Examiner does not appear to rely on the other cited references for the missing features. Accordingly, independent claim 1 is allowable over Kamath and the other cited references at least because the references do not disclose or otherwise render obvious "updating model parameters of said set of classifier model parameters based on said prediction error, wherein updating the model parameters comprises retraining the user-activity classification model," as recited.
Examiner’s response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Furthermore, applicant’s arguments have been considered but are moot because of the new grounds of rejection necessitated by the amendment.
	See updated rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-16, 18-19, 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath, US20170290531 [hereinafter Kamath] in view of Reyes-Ortiz, Jorge-L., et al. "Transition-aware human activity recognition using smartphones." Neurocomputing 171 (2016): 754-767 [hereinafter Reyes-Ortiz] further in view of Jiang, Wenchao, and Zhaozheng Yin. "Human activity recognition using wearable sensors by deep convolutional neural networks." Proceedings of the 23rd ACM international conference on Multimedia. 2015 [hereinafter Jiang].
Regarding claim 1, Kamath teaches method, comprising: 
applying to said raw predictions… producing filtered predictions, generating a prediction error from said filtered predictions (Kamath; 0471; Non-constant noise component can be obtained by filtering total signal to obtain a filtered signal… then subtracting filtered signal from the total signal); and 
Examiner notes that Kamath teaches the use of filtered predictions, but does not expand on specific types of filtering. 
updating model parameters of said set of classifier model parameters based on said prediction error (Kamath; 0043, 0492; Processor module is configured to set the mode responsive at least in part to the level of noise… System can be configured… to trigger signal estimation, adaptively filter the data stream according to the aberrancy).
Examiner notes that Kamath teaches in 0492 that an intermittent or continuous signal-to-noise measurement to determine aberrancy of sensor data, etc. The system can then be configured to trigger signal estimation and adaptively filter the data stream according to the noise or aberrancy. Noise calculation taught by Kamath can be mapped to generating error. In the field of statistics, random error is often also referred to as noise.
While Kamath teaches filtered predictions, Kamath does not explicitly teach receiving sensor data from a set of sensors including at least one inertial data sensor… generating, using a context classifier of a neural network having a set of classifier model parameters of a user-activity classification model, a set of raw predictions based on the received sensor data; applying to said raw predictions temporal filtering and heuristic filtering to produce filtered predictions… , wherein updating the model parameters comprises retraining the user-activity classification model.
Reyes-Ortiz teaches:
receiving sensor data from a set of sensors including at least one inertial data sensor (Reyes-Ortiz; Page 755, right column paragraph 4 starting with “In this work…”, Fig. 1; TAHAR system architecture recognizes human activities using smartphones. Targets classification of basic activities and allows incorporations of new input such as inertial sensors. TAHAR includes at least 1 and up to n of accelerometers and gyroscopes.);
The teachings of Kamath and Reyes-Ortiz are analogous arts in the field of small, wearable devices with sets of onboard sensors. It would have been obvious before the effective filing date for a person of ordinary skill in the art to enhance the wearable or on-person devices as taught by Kamath by combining it with the filtering techniques and inertial sensors taught by Reyes-Ortiz because Reyes-Ortiz outperforms state-of-the-art baseline works. Heuristic filters taught by Reyes-Ortiz remove peaks and transients of dynamic activities (Reyes-Ortiz; 2.2.2 TFilt: Temporal Activity Filtering, Fluctuation Filter). The temporal activity filtering/smoothing filter improves prediction of activities without explicitly learning transitions, and further avoid fluctuations in classification (Reyes-Ortiz; 2.1 Implementations, Active Learning). The addition of inertial sensors for body motion capture, a machine learning algorithm for activity prediction, and a filter for predictions can be successfully deployed and recognizes human physical activities (Reyes-Ortiz; 6 Conclusion). 
a set of classifier model parameters of a user-activity classification model, a set of raw predictions based on the received sensor data (Reyes-Ortiz; 2. TAHAR System Architecture, page 756 right column paragraph 1 starting with “The Feature mapping…”; Signal processing module of the feature mapping layer deals with raw sensor data in order to remove noise and isolate relevant signals. Prediction layer consists of a machine learning model and filtering module.);
Examiner notes that under the broadest reasonable interpretation of the claims, the signals processing module that takes as input raw sensor data that tracks human, or user motion is a user-activity classification module.
It would have been obvious before the effective filing date to modify the wearable, on-person devices and data calibration methods taught by Kamath and combine it with the signal processing module that deals with raw sensor data. The signal processing module removes noise and isolates only relevant signals (Reyes-Ortiz; page 756, right column paragraph 1).
applying to said raw predictions temporal filtering and heuristic filtering, producing filtered predictions (Reyes-Ortiz; 2.2.2 TFilt: Temporal Activity Filtering; two different heuristic filters used, one being a smoothing filter);
	Examiner notes that a fluctuation filter and a smoothing filter are taught by Reyes-Ortiz. Reyes-Ortiz considers these two specific filters to both be types of heuristic filtering. The fluctuation filter taught by Reyes-Ortiz maps to the heuristic filter. The first of the two filters maps to the heuristic filter recited by the claims. Examiner further notes that the broadest reasonable interpretation of a temporal filter, when read in light of the specification, is a smoothing filter that averages out predictions over a time window. The smoothing filter taught by Reyes-Ortiz maps to the temporal filter that the claims recite. 
It would have been obvious before the effective filing date to modify the teachings of Kamath and use fluctuation filters and smoothing filters, two forms of heuristic filters, as taught by Reyes-Ortiz. This modifications removes peaks and transients of dynamic activities, removing spiky behavior in dynamic activities and stabilize signal variations and make evident small differences between high probabilities (Reyes-Ortiz; page 758 right column, paragraphs 2-3 starting with “The fluctuation filter…”).
Neither Kamath or Reyes-Ortiz teach generating, using a context classifier of a neural network having a set of classifier model parameters, a set of raw predictions based on the received sensor data… wherein updating the model parameters comprises retraining the user-activity classification model.
Jiang teaches:
generating, using a context classifier of a neural network having a set of classifier model parameters (Jiang; 1.2 Our Proposal, page 1307 right column paragraph 3 starting with “As one of the…”; The neural network automatically learns the best features for activity recognition rather than having to define the features manually.)
It would have been obvious before the effective filing date to combine the teachings of Kamath in view of Reyes-Ortiz [hereinafter Kamath-Reyes] and modify it to use the classifier of a neural network system for human activity recognition in order to create predictions. DCNNs as taught by Jiang automatically learn optimal features for activity recognition rather than requiring manual defining, therefore outperforms both in accuracy and efficiency (Jiang; Abstract, 1.2 Our proposal, page 1307 right column, paragraph 4 starting with “As one of…”).
wherein updating the model parameters comprises retraining the user-activity classification model (Jiang; 3 DCNN Architecture, page 1308 right column paragraph 4 starting with “Fig. 5 shows…”; Parameters are updated during back-propagation.).
Examiner notes that back-propagation is a form of retraining, under the broadest reasonable interpretation.
The motivation to combine the teachings of Kamath-Reyes and Jiang is the same as previously stated.
Regarding claim 2, Kamath teaches wherein said temporal filtering includes filtering said raw predictions over a time window (Kamath; 0254, 0251; Filtered data performing a moving average of the raw data stream… raw data stream encompasses a plurality of time spaced data points from a substantially continuous sensor and comprises individual measurements taken at time intervals).
Kamath additionally teaches the method as a system (Kamath; Abstract, 0020).
Regarding claim 3, Kamath teaches wherein said temporal filtering of said raw predictions includes one or more of: 
voting filtering to select a raw prediction occurring more frequently over a time window (Kamath; 0251; Raw data stream includes an integrated digital value, wherein the data includes one or more data points representative of the glucose sensor); 
Examiner notes that the raw data stream is from a signal directly related to the measured data from a sensor. This data stream is digital data converted by a converter from a signal and broadly encompasses a plurality of time spaced data points from a continuous sensor. Each of the inputs taken throughout the time interval is converted and is counted, which maps to the voting filtering. This process takes place over a time interval spanning fractions of a second up to minutes.
and averaging to select a most likely raw prediction over a time window (Kamath; 0251; Raw data stream includes an integrated digital value, wherein the data includes one or more data points representative of the glucose sensor signal averaged over a time period).
Regarding claim 4, Kamath teaches method comprising: detecting class transitions in said context classifier (Kamath; 0020; Calibrating an analyte sensor… processor module configured to match at least one sensor data point with at least one reference analyte value to form a matched data point…); 
The broadest reasonable interpretation of a class transition can be a data changing class, labels, or datatypes. The sensor data in Kamath is coupled with reference data from reference monitors and thus the classification of the data has changed. 
and aligning said time window with said class transitions (Kamath; 0020; Output module configured to display the estimated analyte value within about 10 minutes of receiving the reference analyte value).
The process is configured to be ready for output/display within 10 minutes of receiving the said reference input data.
Regarding claim 5, Kamath does not explicitly teach wherein said heuristic filtering includes selecting transitions between a source class and a destination class in said context classifier for which a number of predictions of the destination class reaching a confirmation threshold have been detected over a temporal window.
Reyes-Ortiz teaches wherein said heuristic filtering includes selecting transitions between a source class and a destination class in said context classifier for which a number of predictions of the destination class reaching a confirmation threshold have been detected over a temporal window (Reyes-Ortiz; 2.2.2 TFilt: Temporal Activity Filtering, Fluctuation filter; During transitions, probability of the output of SVM can exhibit spiky behavior in dynamic activities… events usually take a short time; therefore, filter measures the length of the signal activation for a number of overlapping windows and decides whether to preserve the signal or not… transition output is used for conditioning the filtering of dynamic activities when it is active (exceeds a threshold)).
Examiner notes that the transitions in Reyes-Ortiz are transitions between activities and unknown activities to the algorithm. In the broadest reasonable interpretation of the claim, source class and destination class can be interpreted as an original class or state, and the destination class can be interpreted as a final or next class or state. A first activity that transitions into another activity taught by Reyes-Ortiz would map to the source and destination class. 
The rationale for combining the teaches of Kamath and Reyes-Ortiz for claim 5 is the same as the rationale previously used for claim 1.
Regarding claim 7, Kamath does not explicitly teach the method comprising applying said heuristic filtering following said temporal filtering.
Reyes-Ortiz teaches the method comprising applying said heuristic filtering following said temporal filtering (Reyes-Ortiz; 2.2.2 TFilt: Temporal Activity Filtering; Two different heuristic filters are employed: Fluctuation filter and Smoothing filter).
The fluctuation filter is taught by Reyes-Ortiz to be a form of heuristic filter. Additionally, the examiner notes that the broadest reasonable interpretation of temporal filtering is a smoothing filter that removes or diminishes outlying points through a stream of data. 
The rationale for combining the teaches of Kamath and Reyes-Ortiz for claim 7 is the same as the rationale previously used for claim 1.
Regarding claim 8, Kamath teaches the method comprising: 
applying low-latency filtering to said raw predictions (Kamath; 0021; System is provided for calibrating glucose sensor data from a continuous glucose sensor… reference value is obtained and used to match the reference glucose value with a sensor glucose value… such that a time stamp of the reference value is as close as possible to a time stamp of sensor value) 
Examiner notes that low latency is when a network is optimized to process a high volume of data with minimal delay. By making the time stamps of the reference values as close as possible to the time stamps of sensor value, Kamath is trying to minimize the time delay.
and presenting said low-latency filtered raw predictions as user feedback (Output can be provided via a user interface; Kamath; 0351).
	Regarding claim 11, Kamath teaches the method comprising: logging a sequence of said sensor data corresponding to a set of respective filtered predictions (Kamath; 0020; System configured to receive sensor data from an analyte sensor… convert data into at least one estimated analyte value utilizing matched data pair); 
	Examiner notes that the sensor data is paired to reference data, wherein the computer is configured to evaluate the predictive accuracy of the correlation between the sensor and the reference data. As previously explained, this is a continuous process across a time span, thus the data becomes a sequence of sensor data and corresponding reference data is evaluated and the accuracy of the prediction is calculated. 
forming a set of sensor data/filtered predictions pairs (Kamath; 0334; data packet comprises a plurality of bits that can include raw data and filtered data… processor module can be configured to transmit any combination of raw and filtered data); 
Examiner notes that the process module is configured to transmit raw and filtered data. Additionally, the data packet comprises bits that include raw data and filtered data, among other data.
and adding said set of sensor data/filtered predictions pairs to a training set for said context classifier (Kamath; 0175, 0296; Forming a calibration set including said at least one matched data pair, and forming a calibration line from said calibration set).
Examiner notes that the set is formed from data pairs. Additionally, paragraph 0333 teaches that a digital smoothing can be applied wherein the acquisition time of the digital value request determines the sample rate. The acquisition time is a form of context, and thus since it is taken into account, when determining sample rate for the digital smoothing it maps to context classifier.
Regarding claim 12, Kamath-Reyes further in view of Jiang [hereinafter Kamath-Reyes-Jiang] teaches all the limitations and motivations of claim 1 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 12. The claim additionally recites a system, a memory, and classification circuitry coupled to the memory. Kamath additionally teaches the method as a system with a sensor data module, reference input module, and an output module (Kamath; Abstract, 0020). Kamath also teaches that the processor module, where processes are run, comprises memory storage units such as ROM, read-only memory, or RAM (Kamath; 0332).
Regarding claim 13, Kamath-Reyes-Jiang teaches all the limitations and motivations of claim 2 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 13.
Regarding claim 14, Kamath-Reyes-Jiang teaches all the limitations and motivations of claim 3 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 14. The claim additionally recites a system. Kamath additionally teaches the method as a system with a sensor data module, reference input module, and an output module (Kamath; Abstract, 0020). 
Regarding claim 15, Kamath-Reyes-Jiang teaches all the limitations and motivations of claim 4 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 15. The claim additionally recites a system. Kamath additionally teaches the method as a system (Kamath; Abstract, 0020).
Regarding claim 16, Kamath-Reyes-Jiang teaches all the limitations and motivations of claim 5 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 16. The claim additionally recites a system. Kamath additionally teaches the method as a system (Kamath; Abstract, 0020). Reyes-Ortiz also teaches the method as system architecture (Reyes-Ortiz; Abstract).
Regarding claim 18, Kamath-Reyes-Jiang teaches all the limitations and motivations of claim 7 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 18. The claim additionally recites a system. Kamath additionally teaches the method as a system (Kamath; Abstract, 0020). Reyes-Ortiz additionally teaches the method as system architecture (Reyes-Ortiz; Abstract).
Regarding claim 19, Kamath-Reyes-Jiang teaches all the limitations and motivations of claim 8 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 19. The claim additionally recites a system. Kamath additionally teaches the method as a system (Kamath; Abstract, 0020).
Regarding claim 22, Kamath-Reyes-Jiang teaches all the limitations and motivations of claim 11 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 22. The claim additionally recites a system. Kamath additionally teaches the method as a system (Kamath; Abstract, 0020).
	Regarding claim 23, Kamath does not explicitly teach a set of inertial sensors coupled to the classification circuitry, wherein the set of sensors, in operation, generates the inertial sensor data.
	Reyes-Ortiz teaches:
a set of inertial sensors coupled to the classification circuitry, wherein the set of sensors, in operation, generates the inertial sensor data (Reyes-Ortiz; Page 755, right column paragraph 4 starting with “In this work…”, 2. TAHAR system architecture, page 756, left column paragraph 4 starting with “The sensing layer…”; The TAHAR system architecture for recognition of human activities offers flexibility and allows the incorporation of new elements like inertial sensors into the system. The sensing layer collects data provided by wearable devices to the system. Triaxial accelerometers and gyroscopes come embedded in current smartphones and IMUs.).
The rationale to combine the teachings of Kamath and Reyes-Ortiz are the same as previously stated.
	Regarding claim 24, Kamath teaches the system comprising a user interface coupled to the classification circuitry, wherein the user interface, in operation, provides user feedback indicative of the raw predictions (Kamath; 0338, 0141; Receiver includes a user interface, which comprises systems to receive, process and display sensor data… Controlling display comprises controlling display of raw or filtered data).
	Examiner notes that the user interface includes representations of estimated glucose levels, which are displayed on a liquid crystal display (LCD) screen. The estimated glucose levels come from sensor data matched with reference data and estimated the analyte value within a certain time period (Kamath; 0006). By definition, the display, or feedback of the estimated glucose level is indicative of the raw predictions since the estimated glucose level comes from raw predictions.
	Regarding claim 25, Kamath does not explicitly teach the system of claim 24, comprising: a wearable device including at least the set of inertial sensors and the user interface. 
Reyes-Ortiz teaches the system comprising: a wearable device including at least the set of sensors and the user interface (Reyes-Ortiz; 4 Software implementation, page 760 left column paragraph 5, starting with “We developed…”, Fig. 3, Page 755, right column paragraph 4 starting with “In this work…”, Fig. 1; HARApp, a smartphone-based application was built for real-time activity recognition. The user interface was written in Java, and resource-consuming tasks such as signal processing, machine learning algorithm, and activity filtering were written in C. TAHAR system recognizes human activity via inertial sensors. TAHAR includes at least 1 and up to n of accelerometers and gyroscopes.).
Examiner notes that as previously explained, the system that HARApp is implementing on a phone uses inertial sensors to capture human activity.
The rationale to combine the teachings of Kamath and Reyes-Ortiz are the same as previously stated.
Regarding claim 26, Kamath, in view of Reyes-Ortiz [hereinafter Kamath-Reyes], teaches all the limitations and motivations of claim 1 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 26. The claim additionally recites a non-transitory computer-readable medium having contents which configure classification circuitry to perform a method. Kamath additionally teaches the use of a processor module that refers to a computer system, state machine, and the like that performs operations using circuitry that responds to and processes the basic instructions that drive a computer (Kamath; 0248). The process module includes (Kamath; 0332) random access memory (RAM) and read-only memory (ROM) (Kamath; 0245, 0246)
Regarding claim 27, Kamath-Reyes teaches all the limitations and motivations of claim 2 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 27. The claims additionally recite a non-transitory computer-readable medium. Kamath additionally teaches a processor module that refers to a computer system, state machine, and the like that performs operations using circuitry that responds to and processes the basic instructions that drive a computer (Kamath; 00248). The process module includes (Kamath; 0332) random access memory (RAM) and read-only memory (ROM) (Kamath; 0245, 0246).
	Regarding claim 28, Kamath teaches non-transitory computer-readable medium wherein the contents comprise instructions executed by the classification circuitry (Kamath; 0248; Processor module contains logic circuitry that responds to and processes the instructions that drive a computer). 
Kamath additionally teaches a processor module that refers to a computer system, state machine, and the like that performs operations using circuitry that responds to and processes the basic instructions that drive a computer (Kamath; 00248). The process module includes (Kamath; 0332) random access memory (RAM) and read-only memory (ROM) (Kamath; 0245, 0246).

	Claims 6, 9-10, 17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath-Reyes-Jiang further in view of Esmael, Bilal, et al. "Improving time series classification using Hidden Markov Models." 2012 12th International Conference on Hybrid Intelligent Systems (HIS). IEEE, 2012 [hereinafter Esmael].
Regarding claim 6, Reyes-Ortiz teaches the method wherein said heuristic filtering includes:
providing a confusion matrix identifying mis-classification pairs in said context classifier (Reyes-Ortiz; 5.2 PAMAP2 Evaluation; Confusion matrix used to allow easy identification of misclassifications);
Examiner notes that Reyes-Ortiz states that confusion matrix allows easy identification of misclassifications.  
Reyes-Ortiz does not explicitly teach and detecting mis-classification pairs in said raw predictions having a probability higher than a mis-classification threshold and replacing a raw predicted class associated with a detected mis-classification pair with an estimated true class.
 Esmael teaches:
detecting mis-classification pairs in said raw predictions having a probability higher than a mis-classification threshold and replacing a raw predicted class associated with a detected mis-classification pair with an estimated true class (Esmael; III The General Framework; Model can correct misclassified samples being learned and reclassify it correctly).
Examiner notes that an estimated true class in the claims is still anoher estimated classification after the original misclassification has been identified. Therefore, it is essentially a second classification of the originally incorrect classification. Esmael teaches that the model can correct misclassified samples by reclassifying.
The teachings of Kamath-Reyes-Jiang and Esmael [hereinafter Kamath-Reyes-Jiang-Esmael] are analogous arts in the field of improving classifications and correcting misclassifications. It would have been obvious before the effective filing date for a person of ordinary skill in the art to enhance the classification methods taught by Kamath-Reyes by combining it with the classification correction methods taught by Esmael because Esmael’s approach improves the classification accuracy by executing a second cycle of classification taking into account temporal relations in the data (Esmael; Abstract).
Regarding claim 9, Esmael teaches the method wherein said raw predictions include probability distributions over recognizable target classes (Esmael; II Hidden Markov Model; Each state has a probability distribution over possible output observations).
Examiner notes that output observations taught by Esmael maps to the broadest reasonable interpretation of target classes.
The rationale for combining the teaches of Kamath-Reyes-Jiang and Esmael for claim 9 is the same as the rationale previously used for claim 6. Esmael’s improvements to Kamath-Reyes-Jiang’s classification method requires the above teaching to be present. 
Regarding claim 10, Kamath teaches the method wherein said generating a prediction error from the filtered predictions includes selecting a subset of said filtered predictions and generating said prediction error from the subset of said filtered predictions, the selecting the subset including at least one of (Kamath; 0384; Sensor data can be smoothed… sensor data can be replaced by estimated signal values to address noise):
Examiner notes that smoothing sensor data is the equivalent of filtering data, as explained in previous rejections for earlier claims. The smoothed sensor data points can be filtered, and that estimated signal values can replace sensor data points for use. Furthermore, in 0334, error detection requires data packets, where the processor module is configured to transmit both raw and filtered data.
when said raw predictions include probability distributions over recognizable target classes, selecting predictions with a probability higher than a selection threshold (Kamath; 0182; Receiving and processing calibration comprises receiving reference data, forming matched pairs, and evaluating goodness of fit);
	Examiner notes that as previously stated, the matched pairs include both raw sensor data and reference data. Furthermore, in 0278, goodness of fit is described as a degree to which a model fits the observed data, such as the use of error distribution. Error distribution is a type of probability distribution that shows how likely certain errors are. In 0200, the goodness of fit is used to draw a line in the calibration set. This line in the calibration set acts as a threshold. 
	Kamath-Reyes-Jiang does not explicitly teach and including in the selected subset an equal number of samples for each class in said classifier.
	Esmael teaches:
including in the selected subset an equal number of samples for each class in said classifier (Esmael; III The General Framework; Misclassified samples will be corrected…).
Examiner further notes that based on Esmael’s teachings, it is impossible to correct or reclassify additional or fewer classifications, thus the number of samples is equal to selected predictions with probabilities higher than the threshold. In Figure 4, it is shown that each original sample classification will have it’s second-stage classification. There is no loss or addition of classifications.
The rationale for combining the teaches of Kamath-Reyes-Jiang and Esmael is the same as previously stated.
Regarding claim 17, Kamath-Reyes-Jiang in view of Esmael [hereinafter Kamath-Reyes-Esmael] teaches all the limitations and motivations of claim 6 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 17. The claim additionally recites a system. Esmael additionally teaches the model is added to the classification system (Esmael; I Introduction, paragraph 4).
The rationale for combining the teaches of Kamath-Reyes-Jiang and Esmael is the same as previously stated.
Regarding claim 20, Kamath-Reyes-Jiang in view of Esmael [hereinafter Kamath-Reyes-Esmael] teaches all the limitations and motivations of claim 9 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 20. The claim additionally recites a system. Esmael additionally teaches the model is added to the classification system (Esmael; I Introduction, paragraph 4).
The rationale for combining the teaches of Kamath-Reyes-Jiang and Esmael is the same as previously stated.
Regarding claim 21, Kamath-Reyes-Jiang in view of Esmael [hereinafter Kamath-Reyes-Esmael] teaches all the limitations and motivations of claim 10 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 21. The claim additionally recites a system. Esmael additionally teaches the model is added to the classification system (Esmael; I Introduction, paragraph 4).
The rationale for combining the teaches of Kamath-Reyes-Jiang and Esmael is the same as previously stated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C WU/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128